In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐2357

RONALD A. MCELVANEY,
                                                Petitioner‐Appellant,

                                 v.


WILLIAM POLLARD,
                                               Respondent‐Appellee.

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
 No. 2:11‐cv‐00198‐WEC — William E. Callahan, Jr., Magistrate Judge. 


     ARGUED MAY 29, 2013 — DECIDED AUGUST 20, 2013


   Before BAUER, WOOD, and TINDER, Circuit Judges.

    BAUER,  Circuit  Judge.  Petitioner  Ronald  McElvaney  was
convicted  in  Wisconsin  state  court  of  sexually  assaulting  a
child. After unsuccessfully seeking postconviction relief in the
state  courts, McElvaney filed a petition  for  a writ of habeas
corpus under 28 U.S.C. § 2254, asserting that his trial counsel
was ineffective under Strickland v. Washington, 466 U.S. 668, 104
S. Ct. 2052, 80 L.Ed.2d 674 (1984), by failing to challenge the
2                                                       No. 12‐2357

time period for the assault set forth in the charging documents
as overly broad, and that his appellate counsel was ineffective
by  failing  to  raise  trial  counsel’s  ineffectiveness  on  appeal.
Because  the  Wisconsin  state  court’s  determination  that
McElvaney’s attorneys were not ineffective was not an unrea‐
sonable application of or contrary to Strickland, we affirm the
district court’s denial of the writ. 
                          I.  Background
    In  2005,  a  ten‐year‐old  known  in  court  documents  as
“Jessica O.” reported to her family that she had been sexually
assaulted by a man named “Ron” several years earlier. Based
on Jessica’s description of the man, where she lived at the time,
and the sleeping arrangements of the home, Jessica’s mother
identified McElvaney, who had been her live‐in boyfriend, as
the man, and estimated that the time frame for the assault was
between August 2001 and February 2002. Over the course of
interviews with investigators, Jessica narrowed the time frame
to the fall, and probation records show that McElvaney was
incarcerated from September 11, 2001, to September 26, 2001,
and  again  from  December  19,  2001,  to  February  11,  2002.
Accordingly,  on  April  28,  2005,  a  complaint  was  issued
charging  McElvaney  with  one  count  of  sexually  assaulting
Jessica between September 26, 2001, and December 19, 2001,
when  she  was  seven  years  old.  An  information  was  subse‐
quently filed with the same time frame for the assault. 
   On  January  14,  2006,  McElvaney’s  trial  counsel,  David
Celebre, moved for an order requiring the district attorney to
indicate  with  greater  particularity  the  time  of  the  alleged
assault and to prohibit the modification of the time period at
No. 12‐2357                                                          3

trial. In his affidavit in support of the motion, Celebre asserted
that McElvaney “is unable to formulate an alibi and identify
any potentially supporting witnesses to the time frame alleged
for the offense due to its wide span and his inability to identify
his  whereabouts  through  the  course  of  such  period[.]”  A
hearing on this motion was held on January 24, 2006. At the
hearing, Celebre only presented arguments in support of his
request for an order preventing the state from modifying the
time period charged at trial. He did not address his request for
a more particular time frame for the charged offense; instead,
he conceded that the state “has the providence to allege” the
three‐month date range found in the complaint and informa‐
tion.  The  trial  court  judge  said  that  he  would  not  allow  the
state  to  amend  the  time  at  trial,  but  noted  that  “they  can
narrow it, of course, but under the case law, [] they’re saying
this is the best they can do, and that’s what is required.”
   On  March  28,  2006,  a  jury  convicted  McElvaney  of  one
count of first‐degree sexual assault of a minor, in violation of
Wis. Stat. § 948.02(1). He was sentenced to thirty years—fifteen
years of imprisonment and fifteen years of supervised release.
    Following his conviction, McElvaney’s appellate counsel,
Glen Kulkoski, filed a motion alleging ineffective assistance of
trial counsel based on Celebre’s failure to object to the way in
which Jessica’s videotaped testimony was presented at trial.
See Wis. Stat. § 974.02; Morales v. Boatwright, 580 F.3d 653, 656
(7th Cir. 2009) (discussing Wisconsin’s postconviction proce‐
dures). Kulkoski did not allege ineffective assistance of trial
counsel based on Celebre’s failure to challenge the charge for
lack of specificity regarding the date range for the assault in
the charging documents. On June 13, 2007, the trial court judge
4                                                       No. 12‐2357

found that Celebre’s performance was deficient for failing to
make  an  objection  regarding  the  videotaped  testimony,  but
concluded  that  this  had  not  prejudiced  McElvaney.
McElvaney’s  conviction  and  the  trial  court’s  order  denying
relief  were  affirmed  by  the  Wisconsin  Court  of  Appeals  on
May 28, 2008, and the Wisconsin Supreme Court denied his
petition for review on August 15, 2008.
    After  losing  his  direct  appeal,  McElvaney  sought  state
postconviction  relief  through  Wisconsin’s  collateral  review
process. See Wis. Stat. § 974.06. This time, McElvaney, pro se,
alleged ineffective assistance of trial counsel based on Celebre’s
failure to pursue the motion seeking a more specific date‐range
for the time of the alleged assault or to move to dismiss the
charges due to the lack of particularity of the time frame in the
charging  documents.  McElvaney  claimed  that  the  lack  of
specificity  as  to  the  date  of  the  assault  prevented  him  from
preparing  a  defense.  The  trial  court  denied  the  motion  on
January  16,  2009,  without  a  hearing  because  McElvaney’s
assertions were “conclusory and not factual.”
    The Wisconsin Court of Appeals affirmed on September 30,
2009.  In  its  summary  disposition,  the  Court  of  Appeals  set
forth  the  two‐part  performance  and  prejudice  standard  for
ineffective  assistance  of  counsel  claims  outlined  in  State  v.
Maloney, 698 N.W.2d 583 (Wis. 2005) (citing Strickland, 466 U.S.
at  687),  and  concluded  that  McElvaney  failed  to  make  the
required showing under either prong because he “allege[d] no
facts to show that he would have been able to provide an alibi
defense.” The Court of Appeals recognized that “[a] criminal
charge must be sufficiently stated to allow the defendant to
plead  and  prepare  a  defense.”  Nevertheless,  the  Court  of
No. 12‐2357                                                                         5

Appeals, citing State v. Fawcett, 426 N.W.2d 91 (Wis. Ct. App.
1988), also noted that “[a] complaint alleging an offense over
a  span  of  time  need  not  be  dismissed  for  lack  of  specificity
simply because a defendant indicates a desire to assert an alibi
defense.”  McElvaney,  however,  simply  asserted  that  he  was
prevented  from  preparing  an  alibi  defense  and  “offer[ed]
nothing to suggest what his alibi might have been nor demon‐
strated that a motion to dismiss would have been successful.”
Thus,  the  Court  of Appeals concluded,  McElvaney failed to
show that Celebre’s failure to pursue the motion for a more
particular  date  range  and  to  bring  a  motion  to  dismiss  was
“deficient or prejudicial[,]” and as a result, appellate counsel
was  not  ineffective  for  failing  to  raise  trial  counsel’s  perfor‐
mance  on  appeal.  The  Wisconsin  Supreme  Court  denied
McElvaney’s petition for review on March 9, 2010.
   McElvaney  next  sought  relief  in  federal  court  under  28
U.S.C. § 2254. In his federal habeas petition, McElvaney alleged
ineffectiveness of both trial and appellate counsel regarding
the lack of particularity of the charging period in the criminal
complaint charging him with sexual assault.1 The district court
denied  the  motion  but  granted  McElvaney  a  certificate  of
appealability.
                                II.  Discussion
    We  review  a  district  court’s  judgment  regarding  habeas
relief  de  novo.  Woolley  v.  Rednour,  702  F.3d  411,  420  (7th  Cir.


1
         McElvaney  also  alleged  ineffectiveness  of  counsel  based  on  his  trial
counsel’s  failure  to  object  to  the  manner  in  which  Jessica’s  videotaped
testimony was used at trial, but he has since abandoned that claim.
6                                                         No. 12‐2357

2012). The Antiterrorism and Effective Death Penalty Act of
1996 (“AEDPA”), 28 U.S.C. § 2254, governs our assessment of
McElvaney’s  claims.  Where,  as  here,  a  state  court  decides  a
constitutional claim on the merits, AEDPA provides that a writ
of habeas corpus shall not be granted unless the  state‐court
adjudication “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal  law,  as  determined  by  the  Supreme  Court  of  the
United States” or “resulted in a decision that was based on an
unreasonable  determination  of  the  facts  in  light  of  the  evi‐
dence” before the state court. 28 U.S.C. § 2254(d)(1)–(2). “When
a state collateral review system issues multiple decisions, we
typically  consider  the  last  reasoned  opinion  on  the
claim”—here the opinion of the Wisconsin Court of Appeals.
Woolley, 702 F.3d at 421 (internal quotation marks and citation
omitted). In applying AEDPA’s “difficult to meet … and highly
deferential standard,” we must give the Wisconsin Court of
Appeals’  decision  “the  benefit  of  the  doubt.”  Cullen  v.
Pinholster, 131 S. Ct. 1388, 1398, 179 L.Ed.2d 557 (2011) (internal
quotation marks and citations omitted). 
     McElvaney contends that his right to counsel was violated
by ineffective assistance of both his trial and appellate counsel.
Specifically, McElvaney claims his trial counsel was ineffective
by failing to pursue the pre‐trial motion for a more particular
statement and failing to move to dismiss the charge at trial due
to  the  lack  of  specificity  of  the  date‐range  in  the  charging
documents.  He  also  contends  his  appellate  counsel  was
ineffective  by  failing  to  raise  his  trial  counsel’s  deficiencies
regarding the charging period on appeal. 
No. 12‐2357                                                      7

    To demonstrate that the right to counsel was violated by
ineffective assistance, a person challenging a conviction must
meet the familiar two‐part standard set forth in Strickland. 466
U.S. at 688, 694. He must show that (1) his counsel’s perfor‐
mance  was  deficient,  meaning  it  fell  below  an  “objective
standard of reasonableness” informed by “prevailing profes‐
sional  norms”  and  (2)  his  counsel’s  deficient  performance
prejudiced him, meaning that there is a “reasonable probability
that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Id. In evaluating an
attorney’s  performance,  “courts  must  defer  to  any  strategic
decision the lawyer made that falls within the ‘wide range of
reasonable professional assistance,’ even if that strategy was
ultimately  unsuccessful.”  Shaw  v.  Wilson,  —F.3d—,  No.
12–1628, 2013 WL 3814671, at *5 (7th Cir. Jul. 24, 2013) (quoting
Strickland, 466 U.S. at 689).  
    Our  task  here,  however,  is  not  de  novo  review  of
McElvaney’s  ineffective  assistance  of  counsel  claims  under
Strickland.  Rather,  given  the  confines  of  AEDPA  we  have
discussed,  our  inquiry  is  limited  to  whether  the  Wisconsin
Court  of  Appeals’  determination  that  McElvaney  was  not
denied  effective  assistance  of  counsel  “was  contrary  to,  or
involved  an  unreasonable  application  of”  Strickland.  This
means that “the question is not whether [McElvaney’s] coun‐
sel’s actions were reasonable. The question is whether there is
any reasonable argument that [McElvaney’s] counsel satisfied
Strickland’s deferential standard.” Harrington v. Richter, 131 S.
Ct. 770, 788, 178 L.Ed.2d 624 (2011).
  This “doubly” deferential standard of review, id., dooms
McElvaney’s appeal. It is telling that McElvaney devotes the
8                                                       No. 12‐2357

majority  of  his  brief  to  describing  how  his  attorneys  were
ineffective and spends far fewer pages discussing the Wiscon‐
sin Court of Appeals’ decision. While McElvaney may have a
colorable  argument that his trial counsel  was ineffective for
failing to challenge the charging period for lack of specificity
under Wisconsin state precedent, he cannot persuade us that
the Wisconsin Court of Appeals’ adverse determination was
“contrary  to,  or  involved  an  unreasonable  application  of”
Strickland.
    McElvaney  first  argues  that  the  cursory  treatment  the
Wisconsin  Court  of  Appeals  gave  his  claim  was  “unreason‐
able” under Strickland. According to McElvaney, the Wisconsin
Court  of  Appeals  was  “unreasonable”  in  “requiring  him  to
prove his ability to present an alibi defense” and in denying
him an evidentiary hearing, which prevented the court from
“fully considering his claim under Strickland.” But the Court of
Appeals  did  not  require  McElvaney  to  “prove”  an  alibi
defense; rather, it affirmed the denial of postconviction relief
without an evidentiary hearing because McElvaney failed to
allege any facts regarding a possible alibi defense. The Court of
Appeals noted that the same Wisconsin case McElvaney relied
upon  in  support  of  his  ineffectiveness  argument—State  v.
Fawcett—states that a complaint need not be dismissed for lack
of specificity whenever “a defendant indicates a desire to assert
an alibi defense[.]” 426 N.W.2d at 96 n.3. Thus, the Court of
Appeals  concluded  that  given  Fawcett  and  his  conclusory
allegations, McElvaney had not established that a motion to
dismiss the complaint would have had a reasonable probability
of  success.  Similarly,  trial  counsel’s  failure  to  seek  a  more
specific  date‐range  may  have  been  reasonable  and,  in  any
No. 12‐2357                                                       9

event, was not prejudicial because McElvaney had not alleged
facts showing that the alibi defense he was “prevented from
preparing” was anything more than a hypothetical. The Court
of Appeals therefore concluded that McElvaney’s ineffective
assistance of counsel claims failed because he had not estab‐
lished that his trial counsel’s (as well as his appellate counsel’s)
performance was deficient or prejudicial. We do not think this
determination was “so lacking in justification that there was an
error  well  understood  and  comprehended  in  existing  law
beyond any possibility for fairminded disagreement.” Harring‐
ton, 131 S.Ct. at 786–87. 
     McElvaney  next  argues  that  the  Wisconsin  Court  of  Ap‐
peals’ decision was “contrary to” federal law because it held
McElvaney to a higher standard for establishing prejudice than
Strickland  requires.  In  support,  McElvaney  points  us  to  the
Court of Appeals’ statement that McElvaney failed to demon‐
strate “that a motion to dismiss would have been successful.”
As  McElvaney  correctly  argues,  to  establish  the  required
prejudice, a person challenging a conviction must show only
“that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been  different.”  Strickland,  466  U.S.  at  694.  This  does  not
require a showing that “counsel’s deficient conduct more likely
than  not  altered  the  outcome  in  the  case.”  Id.  Instead,  a
“reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. But we decline to seize upon a
single word in the Court of Appeals’ decision to find an error
of  law.  A  more  complete  reading  of  the  Court  of  Appeals’
decision  indicates  that,  despite  this  statement,  it  correctly
recognized  the  appropriate  standard  for  prejudice  under
10                                                       No. 12‐2357

Strickland and did not require McElvaney to make a heightened
showing under that prong. Accordingly, the Court of Appeals’
decision was not “contrary” to Strickland.  
    In reaching this conclusion, we acknowledge that the Court
of  Appeals’  analysis  was  cursory  and  that  McElvaney  puts
forth  compelling  arguments  in  support  of  his  ineffective
assistance of counsel claims. Nevertheless, under the exacting
standards of AEDPA, we are “limited to a deferential review
of the reasonableness, rather than the absolute correctness,” of
the Wisconsin Court of Appeals’ decision, Mosley v. Atchinson,
689  F.3d  838,  844  (7th  Cir.  2012)  (citation  omitted),  and  the
Court  of  Appeals’  decision  was  a  reasonable  application  of
Strickland. 
                          III.  Conclusion
     We AFFIRM the judgment of the district court.